FILED

MAR 3 0 2012
Clerk. U.S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Jam@$ M~ W°mbl€» ) Courts for the District of columbia

Petitioner, l
v. l Civil Action No.   
Louise W. Flanagan, l
Respondent. l
MEMORANDUM OPINION

This action was submitted pro se on a form captioned "Petition for Writ of Habeas Corpus
by a Person in Custody in the District of Columbia," but petitioner is in a North Carolina
correctional facility and is challenging a judgment of conviction entered by the United States
District Court for the Eastern District of North Carolina. Pet. \l l. In addition, petitioner has
submitted an application to proceed in forma pauperis The Court will grant the application to
proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

Petitioner challenges the validity of his guilty plea. See Pet. at 5. His claim must be
presented to the sentencing court by motion filed pursuant to 28 U.S.C. § 2255, which states:

[a] prisoner in custody under sentence of a court established by Act of Congress
claiming the right to be released upon the ground that the sentence was imposed in
violation of the Constitution or laws of the United States . . . or is otherwise subject
to collateral attack, may move the court which imposed the sentence to vacate, set
aside or correct the sentence.
28 U.S.C. § 2255(a). Moreover,

[a]n application for a writ of habeas corpus in behalf of a prisoner who is authorized
to apply for relief by motion pursuant to [28 U.S.C. § 2255], shall not be entertained

if it appears that the applicant has failed to apply for relief, by rnotion, to the court
which sentenced him, or that such court has denied him relief, unless it also appears

that the remedy by motion is inadequate or ineffective to test the legality of his
detention.

28 U.S.C. § 2255(e). Petitioner has not shown that his avail » ' remedy is inadequate or

    
   

ineffective. This case therefore will be dismis .~ . ' Order accompanies this

Memorandum Opinion.

lt Uhited Sltates District Judge
Date: March , 2012